Name: Commission Regulation (EEC) No 3516/84 of 13 December 1984 on the classification of goods falling within subheading 08.12 C of the Common Customs Tariff
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff
 Date Published: nan

 Avis juridique important|31984R3516Commission Regulation (EEC) No 3516/84 of 13 December 1984 on the classification of goods falling within subheading 08.12 C of the Common Customs Tariff Official Journal L 328 , 15/12/1984 P. 0008 - 0008 Finnish special edition: Chapter 2 Volume 4 P. 0046 Spanish special edition: Chapter 02 Volume 13 P. 0004 Swedish special edition: Chapter 2 Volume 4 P. 0046 Portuguese special edition Chapter 02 Volume 13 P. 0004 *****COMMISSION REGULATION (EEC) No 3516/84 of 13 December 1984 on the classification of goods falling within subheading 08.12 C of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for the uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by Regulation (EEC) No 2055/84 (2), and in particular Article 3 thereof, Whereas, in order to ensure that the Common Customs Tariff Nomenclature is applied uniformly, measures must be taken concerning the classification of pitted prunes, ready to eat, having a moisture content not exceeding 35 % to which sorbic acid has been added; Whereas heading No 08.12 of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3), as last amended by Regulation (EEC) No 3400/84 (4), relates in particular to dried fruits other than those falling within heading No 08.01 to 08.05 inclusive; Whereas the products in question have the characteristics of goods falling within heading No 08.12 and must therefore be classified in this heading; whereas, within the latter, subheading 08.12 C is the most appropriate; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 Pitted prunes, ready to eat, having a moisture content not exceeding 35 % to which sorbic acid has been added, shall be classified in the Common Customs Tariff within subheading: 08.12 Fruit, dried, other than that falling within heading Nos 08.01, 08.02, 08.03, 08.04 or 08.05: C. Prunes Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1984. For the Commission Karl-Heinz Narjes Member of the Commission (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 191, 19. 7. 1984, p. 1. (3) OJ No L 172, 22. 7. 1968, p. 1. (4) OJ No L 320, 10. 12. 1984, p. 1.